Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 20, 2019. 

Amendments
           Applicant's response and amendments, filed August 20, 2019, is acknowledged. Applicant has cancelled Claims 5-16, and 27-28, and amended Claims 3-4, 17, and 24-25.
	Claims 1-4 and 17-26 are pending. 

Priority
This application is a 371 of PCT/US2018/020251 filed on February 28, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/518,914 filed on June 13, 2017 and 62/464,469 filed on February 28, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Applicant is advised that citation of 62/464,469 filed on February 28, 2017 is apparently not consistent with the Office’s records. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
1. 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 17-23, drawn to a method of treating the effects of disruption of normal blood flow in the CNS in an individual subject in need thereof, the method comprising the step of: 
administering a therapeutically effective dose of exogenous NeuroDl to an area where normal blood flow has been disrupted.

Group II, claim(s) 26, drawn to a composition comprising: 
i) a recombinant adeno-associated adenovirus expression vector comprising a glial cell specific promoter operably linked to a nucleic acid encoding a site-specific recombinase, and 

wherein the nucleic acid encoding NeuroDl is inverted and flanked by two sets of site-specific recombinase recognition sites such that action of the recombinase irreversibly inverts the nucleic acid encoding NeuroDl such that NeuroDl is expressed in a mammalian cell.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention a priori, as the Group II composition is not required for the Group I method. Furthermore, the apparent common technical feature is a composition comprising a nucleic acid encoding NeuroD1. However, Chen et al (WO 14/015261; Applicant’s own work, of record) is considered relevant prior art for having disclosed is a composition comprising a nucleic acid encoding NeuroD1 [00280]. Thus, the common technical feature does not contribute over the prior art. 

2. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	i) alternative additional method step, as recited in Claims 18-23 and 25. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 26.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633